Scott, C. J.,
(dissenting).—Being of the opinion, as at present advised, that the legislature has the power to make any disposition of the tide land fund deemed desirable, and that there is no trust fund involved, I also dissent from the conclusion reached by the majority.
In the first book of Blackstone’s Commentaries, at page 86, it is said: “There are three points to be considered in the construction of all remedial statutes; the old law, the mischief and the remedy.” And that language is just as forceful today as it was when it was written. How, under the old law, a large amount of money had accumulated in the state treasury, and the state was continually issuing its evidences of indebtedness. The mischief was that this money was lying idle while the state was compelled to pay interest on its obligations. The act in question was intended to provide the remedy for such an objectionable financial condition.
Of course, one rule to be observed in the construction of a statute is to endeavor to give effect to every part of it. Another, and more important one, is to so construe it, if possible, as to carry out its evident purpose. To do this, words may be taken in a different sense from that in which they are ordinarily understood, if necessary. Sometimes the purpose of an act can only be inferred, and the question *32as to what construction should be given the language employed, where it is susceptible of more than one meaning, would have a bearing in determining its purpose, and the usual meaning would ordinarily be given the preference. In this case there is no difficulty in arriving at the purpose, for it is expressly declared in the act itself, in the plainest terms, viz., the using of idle money to effect a considerable saving of interest. That was the profit to be derived.
With these premises, I find no difficulty in construing the terms of the act. It is immaterial whether the transaction contemplated an investment, a payment or a purchase. By it the state would become the holder of its own paper to a considerable amount. The original holder would be paid, for it would undoubtedly be a payment to him. It might still be an investment upon the part of the state, for the benefit of a particular fund. This could make no difference with the prior holder. The warrants would be in effect discharged, for they could not be reissued without express legislative authority reviving them and directing it. The state might preserve them as evidence of the amounts due a particular fund, which it might at some time desire to replace. Such evidence could be as well preserved in that way as in any other.’ By keeping the warrants intact the money could probably be taken from the general fund in their regular order of payment therefrom to replace the principal in the tide land fund. The word “invest” was probably used through a desire to preserve the particular fund as a distinctive one. But these questions are not in this case and do not concern the relator in any way. Suppose the act had said in terms that the transaction should be deemed a payment to the holder, but an investment on the part of the state for the benefit of the respective funds—the general fund by a saving of interest, the tide land fund by a preservation of the principal. *33Could any one doubt the power of the state to do this, at least so far as this relator is concerned? Or, suppose the act had provided for the same result in a different way, as by transferring the money to the general fund and providing for its return to the tide land fund when warrants so taken up should be reached in the regular order of payment from the general fund. Holders of prior warrants, even, could not complain, for it would be but a temporary use of moneys coming from anew and separate source from that provided for their payment. It is evident that these supposed cases would be but changes in form merely to reach the same result.
Ho case deciding the question before us has been called to our attention. State, ex rel. Stull, v. Bartley, 41 Neb. 277 (59 N. W. 907), related to the use of a trust fund, the decision rested upon a constitutional question, and what is said of investment, transfer, etc., has little or no significance in construing the act before us. The state certainly has absolute control over its moneys and the issuing of its evidences of debt. It should not be compelled to put its interest bearing obligations afloat and then go on the market as a purchaser in order to use its idle moneys, no contract rights being violated.
Ho question of a compulsory sale or purchase is involved here. The issuance of the warrant by the state auditor to the holder was authorized, and the relator had the right to carry it indefinitely. There was no compulsion upon him to present it to the treasurer at any time, and thus give the state an opportunity to take it up under the act in question. It is true that it was not then an interest bearing obligation; it could only become such after a presentation to the treasurer for payment and his indorsement thereon, “not paid for want of funds.” How, it being the state’s money that was being used, and lawfully used, so that the relator would *34have the right to retain it after he got it, that is all that concerns him. He should have no right to refuse the money, having presented his warrant to the treasurer, and compel a further act on the part of the state to make it an interest bearing obligation. If he was being paid in funds which he would have no right to retain after having received them, I am of the opinion that he would have a right to object and compel the indorsement; but not otherwise.
If the purpose were not declared, the passage of the act might have been ascribed to several different reasons; one, to enable the subsequent warrant holders to obtain par for their warrants, there being considerable money in the 'tide land fund; another, to provide a fund which would have the effect of keeping the market value of warrants subsequently issued at par. But the act does contain an express declared purpose, which would result in the saving of a large amount of money to the state, if enforced. It can be enforced and effect given to every part of the act. At the time it was passed there was considerable money in the tide land fund. In consequence of the expenses of the legislative session then being held, it was apparent that warrants aggregating a large sum would soon be issued, and the moneys then in such fund might be temporarily exhausted thereby. Then holders of warrants subsequently issued would be entitled to have them converted into interest bearing obligations by the necessary indorsement. Likewise the holder of a warrant issued prior to such exhaustion of the fund and after the passage of the act, ■ but who had chosen not to present it so that it could be taken up, could then present it and have it indorsed. But there being moneys coming into said fund from time to time, and sometimes in large amounts, the holders of such indorsed warrants might thereafter present them, when there was money *35on hand, and have them paid, hut "without regard to interest due thereon.” This might he a valuable right in case warrants should continue at a discount, and, although that would be improbable, it was wise forethought to provide for it. Such holders would thus be placed as nearly as possible on the same footing as other holders of warrants ' issued after the act was passed. They could obtain the principal as soon as the moneys should be paid into the fund, if they wanted it, and not lose their right to such payment simply because the warrants had been indorsed, "not -paid for want of funds,” when they were first presented, because there was no money then available. But they were not bound to even then present them, it being solely a matter of choice with them, and the warrants would continue to bear interest, if not again presented. The money could still be used to take up other warrants when they should be first presented for payment, which had not been indorsed. No contract rights would be involved in any way. The state was not a purchaser and would pay no premium. There was no way to reimburse itself, if it should pay a premium. Neither would it take advantage of any possible discount, for it proposed to pay the full principal. It evidently did not want to discredit its own paper. But it would not pay any accrued interest, if the holders did choose to present such indorsed warrants subsequently issued. There was a reason for this, also, for such interest would bear no interest, while the outstanding principal was interest bearing; and by investing or using or paying the moneys in the tide land fund, on the principal alone a greater saving of. interest, or a greater profit, whichever term may be used, resulted; and thus the clause, "without regard to interest due thereon,” has a useful and legitimate bearing.
*36"While it is true that at the time the act was passed state warrants were somewhat below par, it is equally true that this was an exceptional and temporary state of affairs, and it could not be presumed that the legislature assumed that it would always continue. Nor is it likely that they intended to pass such an ineffectual act as this one is under the construction adopted by the majority, for with warrants at a premium, as they are and nearly always have been, the state can obtain none, and the mischief of carrying a large amount of idle money, with its attendant dangers of loss, and at the same time paying a large amount of interest on its obligations, is continued.